EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Stephen Thomas on July 11, 2022 to amend the claims as following:

Claim 1 (Currently Amended): A system for ascertaining [the] a status of a user and escalating an alarm to a third party, comprising at least one predetermined emergency contact, when the user is in a dangerous situation, without the need for the user to take an affirmative action to escalate the alarm, comprising:
a server in communication with [a] the user’s personal electronic device, said server also in communication with a telephone system, and said server comprising a controller in communication with a server non-transitory computer readable media;
wherein a check-in time has also been received by the controller from said user via said user’s personal electronic device and stored in said server non-transitory computer readable media; and 
wherein event information has also been received by the controller from said user via said user’s personal electronic device and stored in said server non-transitory computer readable media, wherein said event information comprises a location of a prospective meeting with a contact, a time and date of said meeting, and contact identifying indicia; and
wherein said contact identifying indicia has also been received by the controller from said user via said user’s personal electronic device and stored in said server non-transitory computer readable media, wherein said contact identifying indicia comprises contact name, telephone number and address of said contact;
wherein said personal electronic device comprises a geolocation receiver for determining and producing user geographic location information for said personal electronic device, and wherein said geolocation receiver is in communication with a controller [comprising] of said personal electronic device, and wherein said controller is in communication with a non-transitory computer readable media comprising non-transitory computer executable instructions for reading said user geographic location information from said geolocation receiver and transmitting said user geographic location information to said server; 
wherein said server non-transitory computer readable media also comprising instructions for receiving said user geographic location information from the user’s personal electronic device, determining whether the user has arrived at said [event] location of said prospective meeting with said contact within a predetermined time of said time of said [event] meeting, and 
escalating [an] the alarm to [a] the third party in the case in which the user has not arrived at said [event] location of said meeting within [a] said predetermined time of said time of said [event] meeting; 
said server non-transitory computer readable media also comprising instructions for transmitting at said check-in time a telephone call to said user’s personal electronic device, said telephone call comprising [a] said pre-recorded audio message to said user’s personal electronic device; and 
escalating said alarm to said third party in [the] an event indicating said dangerous situation when said user does not answer said check-in telephone call, or in the event said user does not enter a correct personal identification number when prompted to do so by said pre-recorded audio message; and
wherein said escalation of [an] said alarm to said third party is further defined as transmission of a message to said third party, said message comprising user identifying indicia of said user, said contact identifying indicia, said user geographic location and said event information; and
wherein said user identifying indicia comprise at least one of the user’s name, age, physical address, email address, telephone number, photograph, or other user identifying information.

Claim 3 (Currently Amended): The system of claim 1, wherein said message is an SMS message to said at least one predetermined emergency contact.

Claim 5 (Currently Amended): The system of claim 3, [and] inserting said user geographic location information into said SMS message, so that said SMS message further comprises information identifying the personal electronic device’s geographic location.

Claim 6 (Currently Amended): The system of claim 5, wherein said server computer readable media further comprises instructions for monitoring said personal electronic device’s geographic location and transmitting an arrival SMS message to said at least one predetermined emergency contact when said user has arrived within a predetermined distance from said [place] location of said [event] prospective meeting with said contact, said arrival SMS message indicating that said user has arrived at [the event] said location.

Claim 7 (Currently Amended): The system of claim 5, wherein said server computer readable media further comprises instructions for monitoring said personal electronic device’s geographic location and transmitting a departure SMS message to said at least one predetermined emergency contact when said user has moved at least a predetermined distance from said [place] location of said [event] prospective meeting with said contact, said departure SMS message indicating that said user has departed [the event] said location.

Claim 8 (Currently Amended): The system of claim 5, wherein said personal electronic device further comprises a transceiver for wireless communication with a fitness device, and wherein said personal electronic device computer readable media further comprises instructions for receiving user biometric data from said fitness device, and wherein said personal electronic device transmits a fitness alarm message to said at least one predetermined emergency contact by SMS message or by a telephone call transmitting a pre-recorded message in the case of said user biometric data exceeding a predetermined threshold.

Claim 9 (Currently Amended): The system of claim 5, wherein said personal electronic device computer readable media further comprises instructions for transmitting an SMS message to said at least one predetermined emergency contact by selecting a button on a touch screen of said personal electronic device.

Claim 10 (Currently Amended): The system of claim 1, wherein said message is further defined as a pre-recorded audio message via a telephone call to at least one emergency responder.

Claim 11 (Currently Amended): The system of claim 10, wherein said pre-recorded audio message comprises said user identifying indicia, said contact identifying indicia and said event information.

Claim 12 (Currently Amended): The system of claim 11, wherein said personal electronic device comprises [a] said geolocation receiver for determining and producing said user geographic location information for said personal electronic device, and wherein said geolocation receiver is in communication with [a] said controller [comprising] of said personal electronic device, and wherein said controller is communication with a non-transitory computer readable media comprising non-transitory computer executable instructions for reading said user geographic location information from said geolocation receiver, converting said user geographic location information to a digital audio message comprising said [the personal electronic device’s] user geographic location information, and inserting said digital audio message into said pre-recorded [voice] audio message, so that said pre-recorded [voice] audio message further comprises information identifying the personal electronic device’s user geographic location information.

Claim 13 (Currently Amended): The system of claim 12, wherein said personal electronic device computer readable media further comprises instructions for communicating said [personal electronic device’s] user geographic location information to said server, and wherein said server computer readable media further comprises instructions for monitoring said [personal electronic device’s] user geographic location information and transmitting an arrival SMS message to said at least one predetermined emergency contact when said user has arrived within a predetermined distance from said [place] location of said [event] prospective meeting with said contact, said arrival SMS message indicating that said user has arrived at [the event] said location.

Claim 14 (Currently Amended): The system of claim 12, wherein said personal electronic device computer readable media further comprises instructions for communicating said [personal electronic device’s] user geographic location information to said server, and wherein said server computer readable media further comprises instructions for monitoring said [personal electronic device’s] user geographic location information and transmitting a departure SMS message to said at least one predetermined emergency contact when said user has at least a predetermined distance from said [place] location of said [event] prospective meeting with said contact, said departure SMS message indicating that said user has departed [the event] said location.

Claim 15 (Currently Amended): The system of claim 12, wherein said personal electronic device further comprises a transceiver for wireless communication with a fitness device, and wherein said personal electronic device computer readable media further comprises instructions for receiving user biometric data from said fitness device, and wherein said personal electronic device transmits a fitness alarm message to said at least one predetermined emergency contact by SMS message or by a telephone call transmitting a pre-recorded message in the case of said user biometric data exceeding a predetermined threshold.

Claim 16 (Currently Amended): The system of claim 12, wherein said personal electronic device computer readable media further comprises instructions for transmitting an SMS message to said at least one predetermined emergency contact by selecting a button on a touch screen of said personal electronic device.

Claim 17 (Currently Amended): The system of claim 1, wherein said message is further defined as transmission of a pre-recorded audio message via a telephone call [and said third party at least one predetermined emergency contact].

Claim 18 (Currently Amended): The system of claim 17, wherein said pre-recorded audio message comprises said user identifying indicia, said contact identifying indicia and said event information.

Claim 19(Currently Amended): The system of claim 18, wherein said personal electronic device comprises [a] said geolocation receiver for determining and producing said user geographic location information for said personal electronic device, and wherein said geolocation receiver is in communication with [a] said controller [comprising] of said personal electronic device, and wherein said controller is communication with a non-transitory computer readable media comprising non-transitory computer executable instructions for reading said user geographic location information from said geolocation receiver, converting said user geographic location information to a digital audio message comprising said [the personal electronic device’s] user geographic location information, and inserting said digital audio message into said pre-recorded [voice] audio message, so that said pre-recorded [voice] audio message further comprises information identifying the personal electronic device’s user geographic location information.

Claim 20 (Currently Amended): The system of claim 19, wherein said personal electronic device computer readable media further comprises instructions for communicating said [personal electronic device’s] user geographic location information to said server, and wherein said server computer readable media further comprises instructions for monitoring said [personal electronic device’s] user geographic location information and transmitting an arrival SMS message to said at least one predetermined emergency contact when said user has arrived within a predetermined distance from said [place] location of said [event] prospective meeting with said contact, said arrival SMS message indicating that said user has arrived at [the event] said location.

Claim 21 (Currently Amended): The system of claim 19, wherein said personal electronic device computer readable media further comprises instructions for communicating said [personal electronic device’s] user geographic location information to said server, and wherein said server computer readable media further comprises instructions for monitoring said [personal electronic device’s] user geographic location information and transmitting a departure SMS message to said at least one predetermined emergency contact when said user has at least a predetermined distance from said [place] location of said [event] prospective meeting with said contact, said departure SMS message indicating that said user has departed [the event] said location.

Claim 22 (Currently Amended): The system of claim 19, wherein said personal electronic device further comprises a transceiver for wireless communication with a fitness device, and wherein said personal electronic device computer readable media further comprises instructions for receiving user biometric data from said fitness device, and wherein said personal electronic device transmits a fitness alarm message to said at least one predetermined emergency contact by SMS message or by a telephone call transmitting a pre-recorded message in the case of said user biometric data exceeding a predetermined threshold.

Claim 23 (Currently Amended): The system of claim 19, wherein said personal electronic device computer readable media further comprises instructions for transmitting an SMS message to said at least one predetermined emergency contact by selecting a button on a touch screen of said personal electronic device.

Claim 24 (Currently Amended): The system of claim 5, wherein said personal electronic device further comprises a calendar function for displaying a user’s calendar of events on a video display of said personal electronic device, and wherein said personal electronic device computer executable instructions further comprises instructions for adding said [event] time and date of said meeting to said calendar function.

Claim 25 (Currently Amended): The system of claim 12, wherein said personal electronic device further comprises a calendar function for displaying a user’s calendar of events on a video display of said personal electronic device, and wherein said personal electronic device computer executable instructions further comprises instructions for adding said [event] time and date of said meeting to said calendar function.

Claim 26 (Currently Amended): The system of claim 19, wherein said personal electronic device further comprises a calendar function for displaying a user’s calendar of events on a video display of said personal electronic device, and wherein said personal electronic device computer executable instructions further comprises instructions for adding said [event] time and date of said meeting to said calendar function.

Claim 105 (Currently Amended): The system of Claim 1, wherein said transmission of said [a] message to said third party is further defined as communicating an emergency message to an emergency response communication point, wherein said emergency response communication point is an E911 system.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1 (and its dependent claims) are allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, are generically and separately known in the art, the combination of all of the components and their interactions are not sufficiently taught in the prior art in the claimed manner, and the Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight including a system for ascertaining a status of a user and escalating an alarm to a third party, comprising at least one predetermined emergency contact, when the user is in a dangerous situation, without the need for the user to take an affirmative action to escalate the alarm, comprising: a server in communication with the user’s personal electronic device, said server also in communication with a telephone system, and said server comprising a controller in communication with a server non-transitory computer readable media; wherein a check-in time has also been received by the controller from said user via said user’s personal electronic device and stored in said server non-transitory computer readable media; and wherein event information has also been received by the controller from said user via said user’s personal electronic device and stored in said server non-transitory computer readable media, wherein said event information comprises a location of a prospective meeting with a contact, a time and date of said meeting, and contact identifying indicia; and wherein said contact identifying indicia has also been received by the controller from said user via said user’s personal electronic device and stored in said server non-transitory computer readable media, wherein said contact identifying indicia comprises contact name, telephone number and address of said contact; wherein said personal electronic device comprises a geolocation receiver for determining and producing user geographic location information for said personal electronic device, and wherein said geolocation receiver is in communication with a controller of said personal electronic device, and wherein said controller is in communication with a non-transitory computer readable media comprising non-transitory computer executable instructions for reading said user geographic location information from said geolocation receiver and transmitting said user geographic location information to said server; wherein said server non-transitory computer readable media also comprising instructions for receiving said user geographic location information from the user’s personal electronic device, determining whether the user has arrived at said location of said prospective meeting with said contact within a predetermined time of said time of said meeting, and escalating the alarm to the third party in the case in which the user has not arrived at said location of said meeting within said predetermined time of said time of said  meeting; said server non-transitory computer readable media also comprising instructions for transmitting at said check-in time a telephone call to said user’s personal electronic device, said telephone call comprising said pre-recorded audio message to said user’s personal electronic device; and escalating said alarm to said third party in an event indicating said dangerous situation when said user does not answer said check-in telephone call, or in the event said user does not enter a correct personal identification number when prompted to do so by said pre-recorded audio message; and wherein said escalation of said alarm to said third party is further defined as transmission of a message to said third party, said message comprising user identifying indicia of said user, said contact identifying indicia, said user geographic location and said event information; and wherein said user identifying indicia comprise at least one of the user’s name, age, physical address, email address, telephone number, photograph, or other user identifying information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday – Thursday 9:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG PHAM/Primary Examiner, Art Unit 2684